Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, species B in the reply filed on April 11, 2021 is
acknowledged.  Claims 1-15 are examined, while claims 16-20 are withdrawn from examination.

Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: no art of record appears to show a hybrid-bonded device with a via beside a second die wherein the via shares a barrier layer with a top redistribution layer, in combination with a through substrate via (through the substrate of the second die) where the conductive layer of the redistribution layer is separated from the through substrate via by the second barrier layer therebetween.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation newly-added to claim 15, “sidewall of the second die extends laterally beyond a sidewall of the first die” must be shown or the feature(s) canceled from the claim(s).  The second die is understood as the smaller top die 20 of applicant’s figures, while the first die is understood as larger, lower die 10 of applicant’s figures.  No figure appears to show that the sidewall of the second die extends beyond a sidewall of the first die.  Rather, the sidewall of the first, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 and 9 are objected to because of the following informalities:  the term “with a hybrid bonding interface existed between” is grammatically incorrect.  Suggested correction: “with a hybrid bond interface between”.
Claim 4 is objected to because of the following informalities:  the term “there is on interface” appears to be a typographical error.  Suggested correction: “there is no interface”.
 Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180005940 A1) in view of Sunohara (US 20040119166 A1).  
Regarding claim 1, Chen discloses a package structure (package structure 200, fig 2), comprising: a first die (structure 101) having a first bonding conductor (left-most bonding metallization 101B) and a second bonding conductor (right-most bonding metallization 101B); a second die (structure 102) having a third bonding conductor (bonding metallization 102B), wherein the second die is electrically bonded to the first die (fig 2), with a hybrid bonding interface (hybrid bonding at bonding interface 104, para 0024) 
Chen does not disclose that the redistribution layer comprises a second barrier layer and a conductive layer on the second barrier layer, wherein the conductive layer of the redistribution layer is in contact with the conductive post of the through via.  (Chen does disclose that the redistribution layer may be formed by any suitable method, para 0043.)
One suitable method for forming a redistribution layer over a via is to connect the barrier layers.  
For example, Sunohara discloses a through via (through hole 40b, fig. 3D) comprising a first barrier layer (barrier film 14) and a conductive post (conductive plug 18b) on the first barrier layer, wherein the redistribution layer (top portion of wiring substrate 40a, annotated fig. 3D) comprises a second barrier layer (barrier layer 14) and a conductive layer (in the wiring recess 40a) on the second barrier layer, wherein the conductive layer of the redistribution layer is in contact with the conductive post of the 
    PNG
    media_image1.png
    419
    706
    media_image1.png
    Greyscale


The through vias and conductive portions of the redistribution layer of Chen could be formed according to the method of Sunohara, so that a barrier layer is shared between them.  This combination would arrive at the claimed limitation.  In the combination, the through vias and redistribution layer of Chen would continue to redistribute and transmit electrical signal between layers of insulation.  Meanwhile, the barrier (14) and seed layers (16) of Sunohara would continue to prevent ion movement from the conductor into the surrounding insulator and improve forming and adhesion of the conductor, respectively.   
Chen is silent as to the exact method of connecting a redistribution layer to the connected via, and therefore an artisan of ordinary skill would look to Sunohara to determine an appropriate formation technique.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the 
Regarding claim 2, the combination of Chen and Sunohara of claim 1 further discloses that there is no barrier layer (no barrier layer separates the post and wiring pattern) between the conductive layer of the redistribution layer and the conductive post of the through via.  
Regarding claim 3, the combination of Chen and Sunohara of claim 1 further discloses that sidewalls of the conductive layer (sidewalls of conductive layer, annotated Sunohara annotated fig 3D) are laterally surrounded by the second barrier layer (14, Sunohara).  
Regarding claim 4, the combination of Chen and Sunohara of claim 1 further discloses that the first barrier layer (14, Sunohara) and the second barrier layer (14, Sunohara) are continuous, and there is no interface (no separation) between the first barrier layer and the second barrier layer.  
Regarding claim 5, the combination of Chen and Sunohara of claim 1 further discloses that there is no interface between the conductive post and the conductive layer (same film in the via holes and wiring recess, para 0023 and fig 3D Sunohara).  
Regarding claim 6, the combination of Chen and Sunohara of claim 1 further discloses that the through via further comprises a first seed layer (seed layer 16, annotated fig. 3D Sunohara) sandwiched between the first barrier layer and the conductive post; the redistribution layer (wiring structure 18a) further comprises a second seed layer (seed layer 16, annotated fig. 3D Sunohara) sandwiched between the second barrier layer and the conductive layer.  
Regarding claim 7, the combination of Chen and Sunohara of claim 6 further discloses that the first seed layer (16, Sunohara) and the second seed layer (16, Sunohara) are continuous, and there is no interface (lack of a barrier) between the first seed layer and the second seed layer.  


Chen does not disclose that the through via and the redistribution layer share a barrier layer and a conductor over the barrier layer.  (Chen does disclose that the redistribution layer may be formed by any suitable method, para 0043.)
One suitable method for forming a redistribution layer over a via is to connect the barrier layers.  
For example, Sunohara discloses a through via (through hole 40b, fig. 3D) comprising a first barrier layer (barrier film 14) and a conductive post (conductive plug 18b) on the first barrier layer, wherein the redistribution layer (top portion of wiring substrate 40a, annotated fig. 3D) comprises a second barrier layer (barrier layer 14) and a conductive layer (in the wiring recess 40a) on the second barrier layer, wherein the conductive layer of the redistribution layer is in contact with the conductive post of the through via (conductor 18 is contiguous).  

Chen is silent as to the exact method of connecting a redistribution layer to the connected via, and therefore an artisan of ordinary skill would look to Sunohara to determine an appropriate formation technique.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 10, the combination of Chen and Sunohara of claim 9 further discloses that the conductor comprises a conductive post (conductive pillar 18, which fills up the through holes 10b and the wiring recesses 10a, para 0040, Sunohara) embedded in the insulation structure and a conductive layer embedded in the dielectric layer, and the barrier layer (14, Sunohara) surrounds the periphery of the conductor (sidewalls, Sunohara) without being interposed therein.  
Regarding claim 11, the combination of Chen and Sunohara of claim 9 further discloses that a portion of the barrier layer is laterally (at sidewalls, Sunohara) between the conductor and the dielectric layer.  

Regarding claim 14, the combination of Chen and Sunohara of claim 9 further discloses that the barrier layer (14, Sunohara) extends continuously along surfaces of the dielectric layer and the insulation structure.  
Regarding claim 15, the combination of Chen and Sunohara of claim 9 further discloses that the hybrid bonding interface between the second die (102, Chen) and the first die (101, Chen) comprises a metal-to-metal bonding interface and a dielectric-to-dielectric bonding interface (hybrid bonding para 0024, connector-to-connector and dielectric-to-dielectric para 0035), wherein a sidewall of the second die (Examiner notes that this limitation is understood as the first die, because the drawings show only the first lower die extending beyond a sidewall of the second die) laterally extends beyond a sidewall of the first die (limitation understood as second die) and is aligned with a sidewall of the insulation structure (Chen fig 2).

Response to Arguments
Applicant’s remarks on 09/27/2021 with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Arguments regarding claim 1 and 9:
	Applicant argues that “the features "a first die having a first bonding conductor and a second bonding conductor; a second die having a third bonding conductor, wherein the second (lie is electrically bonded to the first die, with a hybrid bonding interface existed between the second die and the first die, and the third bonding conductor is electrically bonded to the first bonding conductor" and "a through via, laterally aside the second die and embedded in the insulation structure, wherein the through via 
Examiner’s response:
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 9 over Yu in view of Sunohara have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Sunohara.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120258594 A1 of Barth et al. discloses additional methods of joining through-substrate vias and redistribution barrier layers (e.g. fig 5g).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812